DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 17-22, and 26-35 is acknowledged by the Examiner. 
	Applicant’s cancelations of claims 23-25 is acknowledged by the Examiner. 
	Currently claims 17-22, and 26-35 are pending in the current application.
Applicant’s cancelation of claim 23 has overcome the drawing objection for not showing the linear portion of the joint compression lamina. Applicant’s amendment to claim 29 to remove the limitation of “6” has overcome the objection for specificity. However, Applicant’s amendment to include “upper and lower” textile electrodes has presented a new issue with the drawings. No “upper and lower” textile electrodes are in the drawings, currently Applicant has a single set of electrodes, corresponding to one set of joints, and a user’s wrist. Thus, applicant’s drawings provide support for either an upper set or a lower set of electrodes, but not both. Thus, the drawing objection will be maintained. Further Applicant’s drawings don’t present the upper portion 1d or the inner portion 1e as they are claimed to in the remarks. 
Applicant’s amendments of claims 17, 20, and 26, and cancelation of claims 23 and 25 have overcome the previous claim objections. Therefore, the claim objections are withdrawn.
Applicant’s amendments to the claims 17-22, and 26-35 and cancelation of claim 23 have overcome the previous claim rejections of claims 17-22, and 26-35 under 35 U.S.C. 112(b). Therefore, the rejection of claims 17-22, and 26-35 has been withdrawn. 
Applicant’s amendment of claim 20 has overcome the previous claim rejection under 35 U.S.C. 112(d). Therefore, the claim rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.  
In response to Applicant’s arguments of the drawings, Applicant has not amended the drawings to include at least the reference numerals corresponding to the upper portion 1d, and the inner portion 1e. Applicant is advised to include a second figure showing the lower electrodes, and the inner portion as claimed (i.e. a palmar view of the invention), and include the reference numerals, as well as the reference numeral for the upper portion.
In response to Applicant’s arguments in view of the claims 17-21 and the joint immobilization lamina. Examiner does not disagree that the references of Osborne, Skahan, Zanakis, or Wedge do not disclose the joint immobilization Lamina. These references were not relied upon to teach that limitation. However, Ferraioli does in fact disclose the joint immobilization lamina. Applicant arguments that there is no context for this restriction of the finger position to be converted into the free finger motion of the other references. Examiner respectfully disagrees. It is known that movement of the joints causes pain to users with any form of arthritis. With the reference of Osborne, being drawn to a medical glove for treating arthritis (see [0005]), one of ordinary skill in the art would look to Ferraioli to include the joint immobilization lamina into/onto the glove of Osborne for the purpose of limiting movement of the joint of a finger, but still allowing the joint to flex while the device is in use (see Ferraioli [Col 2 ln 64-Col 3 ln 3]) thereby providing an improved glove that would inhibit joint movement, thus reducing the pain experienced by the user, without completely restricting finger movement, and thus allowing a user to still complete tasks while wearing the glove (such as grabbing objects, dialing phones, etc.).
With respect to Applicant’s arguments that there is no disclosure to modify the device to restrict finger positions of the second joint, this argument has been addressed above. With respect to applicant’s arguments that there is no motivation to immobilize the wrist at the same time, Examiner respectfully disagrees, it is known that ligaments, that flex a user’s hand and fingers extend past the user’s wrist to the forearm (see below). Thus, a user moving their wrist may cause the finger joints to move, and cause pain to user’s with arthritis of the finger joints. Therefore, there is motivation to immobilize a user’s wrist in combination with a user’s joints at the same time.

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    400
    400
    media_image1.png
    Greyscale

With respect to Applicant’s arguments in regards to “the relative position of the textile electrodes between the joint lamina and the control unit”. Applicant attempts to obviate this by pointing to the fingertip electrodes of Osborne, while clearly ignoring the two to three other electrodes positioned along, and on each joint of the user’s fingers (see annotated figure 4 of Osborne below). Thus, Osborne as modified by Ferraioli to include an immobilization joint lamina over the user’s second (or medial joint as evidenced by applicant’s figure 1), would still include an electrode between the lamina and control unit as claimed.

    PNG
    media_image2.png
    658
    622
    media_image2.png
    Greyscale

	With regards to Applicant’s arguments of claims 18-21, Applicant’s amendment of claim 17 to include the limitations of dependent claims with minor modifications, has not overcome the art of record, a new rejection under 35 U.S.C. 103 will be made in view of Osborne, Skahan, Wedge, and Ferraioli as will be discussed below. Therefore, the claims are not allowable.
	With regards to Applicant’s arguments of claims 22, 26-27, 28, 29-31, 32-33, and 34-35 under 35 U.S.C. 103 in view of the references being allowable based on the features of claim 17, specifically “the lamina relative to the textile electrodes and the plastic immobilization support” not being disclosed by Osborne and Skahan. Examiner does not disagree; this feature is not disclosed by the previous rejection under 35 U.S.C. 103 in view of Osborne as modified by Skahan. However, this feature is disclosed in the rejection under 35 U.S.C. 103 will be made in view of Osborne, Skahan, Zanakis, Wedge, and Ferraioli as will be discussed below. Therefore, the subject matter of these dependent claims is not allowable and the claims will be addressed in the rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glove comprising an upper and lower set of textile electrodes (currently the drawings only show one non-descript set), the upper portion, and the lower portion of the glove,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-22, and 26-35 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 17 recites the limitation “the joint lamina being on said glove body at corresponding upper portions of second joints of the finger joints” which positively recites upper portions of the second joints of the finger joints, without using configured/adapted to language.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 18-22, and 26-35 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 17, the claim presents the limitation “finger joints” in line 23. This limitation is considered to be unclear due to the fact that finger joints were already presented in the preamble of the claim. Therefore, it is unclear as to if these second finger joints are different finger joints or the same finger joints presented earlier in the claim. For the purpose of examination, Examiner will interpret this limitation as being the same, 
	Claim 17 presents the limitation “joint compression and immobilization lamina having swan-neck and buttonhole deformations”. This limitation is considered unclear because swan-neck and buttonhole deformations are deformations of a user’s finger (as per Applicant’s specification [0049]), and therefore it’s unclear how a feature such as a joint compression lamina is supposed to have these deformations. For the purpose of examination, Examiner will interpret this limitation as “joint compression and immobilization lamina for treatment of swan-neck and buttonhole deformations”
	18-22, and 26-35 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-22, and 26-35 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 17 recites the limitation “at pain points of the finger joints affected by rheumatoid arthritis disease” which positively recites specific points of finger joints without using configured/adapted to language. 
Claim 30 recites the limitation “corresponding to first joints of the finger joints” which positively recites the first joints of the finger joints to modify the position of the electrodes without using configured/adapted to language.
Claim 31 recites the limitation “corresponding to second joints of the finger joints” which positively recites the second joints of the finger joints to modify the position of the electrodes without using configured/adapted to language.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 18-22, and 26-29, and 32-35 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18, 20-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293).
In regards to claim 17, Osborne discloses an electronic textile based rheumatoid arthritis therapy glove (10; see [0013]; see figure 4) for treatment of deformities in finger joints and wrist area caused by rheumatoid arthritis disease and pain management (see [0005]), the glove (10) comprising:
a glove body (body of 10; see [009] in reference to 10 being formed of durable materials, thus the material and main portion of 10 is considered the body of 10; see figure 4); 
a control unit (11; see [0015]; see figure 4) attached to said glove body (body of 10);
a plurality of textile electrodes (plurality of 14; see [0015]; see figure 4; 14 being applied on a textile is considered to be a textile electrode) on said glove body (body of 10); and 
a signal transmission line (12; see [0015]; see figure 4) between said control unit (11) and said plurality of textile electrodes (plurality of 14; see figure 4) so as to transmit electrical stimulation (see [0017]) to the corresponding upper portions of second joints (see figure 4 that 14 is positioned at every joint, including first, second, and third joints of the fingers; thus electrical stimulation is applied to the second joints; further electrical stimulation, transfers across and through the user’s joint thereby electrical stimulation is applied to the upper portion of the joint) at pain points of finger joints affected by rheumatoid arthritis disease (see [0005]; see figure 4).
Osborne does not disclose the control unit removably attached to said glove body;
joint compression and immobilizations lamina having swan-neck and buttonhole deformations, the joint lamina being on said glove body at corresponding upper portions of second joints of the finger joints, said plurality of textile electrodes being between the joint lamina and the control unit on said glove body;
an immobilization support pocket on said glove body;
a plastic immobilization support removably fit in said immobilization support pocket; and 
the electrical stimulation is transmitted to the corresponding upper portions of second joints according to the joint lamina and the plastic immobilization supports. 
However, Skahan teaches an analogous glove (10; see [0040]; see figure 1) for electrostimulation of a user’s joints for treating a plurality of diseases including arthritis (see [0047]) comprising an analogous control unit (12; see [0040]; see figure 1) and an analogous signal transmission line (25; see [0053]; see figure 4) and analogous electrodes (24 and 28; see [0050] and [0053]; see figure 4), wherein the control unit (12) removably attached to said glove body (body of 10; see [0040] and [0052] in reference to 12 snapping into 14 thus being a removable attachment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit as disclosed by Osborne by including the removable attachment feature as taught by Skahan in order to have provided an improved control unit that would add the benefit of allowing a user to easily attach and remove the control unit for ease of charging the control unit, or replacing it with an additional already charged control unit for continued electrical stimulation in the event the control unit becomes uncharged due to use.
Osborne as now modified by Skahan does not disclose joint compression and immobilizations lamina having swan-neck and buttonhole deformations, the joint lamina being on said glove body at corresponding upper portions of second joints of the finger joints, said plurality of textile electrodes being between the joint lamina and the control unit on said glove body;
an immobilization support pocket on said glove body;
a plastic immobilization support removably fit in said immobilization support pocket; and 
the electrical stimulation is transmitted to the corresponding upper portions of second joints according to the joint lamina and the plastic immobilization supports.
However, Ferraioli teaches an analogous treatment for a user’s hands and fingers (see [Col 2 ln 64-Col 3 ln 3]) wherein the treatment comprises a joint compression and immobilization lamina (110; see [Col 4 ln 8-19]; see figure 11) for treatment of (see 112b interpretation above) swan-neck and buttonhole; the joint lamina (110) located in upper portion of second joints of the finger joints (see figure 15) for the purpose of providing a device which limits the movement of a joint of a finger, but still allows the joint to flex while the device is in use (see [Col 2 ln 64-Col 3 ln 3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second joint location of the therapy glove as disclosed by Osborne as now modified by Skahan by adding the joint compression and immobilization lamina as taught by Ferraioli to the second joint of the finger joint portions of the glove in order to have provided an improved therapy glove that would add the benefit of limiting the movement of a joint of a finger, but still allows the joint to flex while the device is in use (see [Col 2 ln 64-Col 3 ln 3]) thus when electrical stimulation is applied to the user’s hands and fingers, the fingers would be prevented from fully contracting which would prevent the user from experiencing painful joint movements.
In regards to the limitations of said plurality of textile electrodes being between the joint lamina and the control unit on said glove body. One of ordinary skill in the art would recognize that the plurality of electrodes as disclosed by Osborne are located on the proximal, medial, and distal joints of the user’s fingers; therefore as now combined, Osborne as now modified by at least Ferraioli to include the joint compression and immobilization lamina located on the second or medial joint of the user’s finger joints, discloses the claimed limitations of said plurality of textile electrodes being between the joint lamina and the control unit on said glove body since at least the electrodes placed over the user’s proximal joints (joints closest to the user’s palm) would be between the joint lamina and control unit on said glove body. 
Osborne as now modified by Skahan and Ferraioli still does not disclose an immobilization support pocket on said glove body;
a plastic immobilization support removably fit in said immobilization support pocket; and 
the electrical stimulation is transmitted to the corresponding upper portions of second joints according to the joint lamina and the plastic immobilization supports.
However, Wedge Jr. teaches an analogous glove device (42; see [Col 6 ln 60-67]; see figure 1) for positioning of a diseased hand (see [Col 1 ln 10-13]) wherein the glove (42) comprises an immobilization support pocket (38; see [Col 6 ln 33-45]; see figure 4) on said glove body (42; see [Col 6 ln 33-45] see figure 8 that 36 (portion which comprises 38) is positioned on 42, thus the pocket 38 in 36 enables positioning of 12 indirectly on 42) for the purpose of providing a means for inserting and removing the immobilization support (see [Col 6 ln 33-45]); and 
a plastic immobilization support (12; see [Col 5 ln 33-40]; see figure 2) removably fit in said immobilization support pocket (38; see [Col 6 ln 33-45] in reference to inserting and removing 12 within 38) for the purpose of maintaining a user’s hand in a desired position (see [Col 4 ln 49-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove body as disclosed by Osborne as now modified by Skahan and Ferraioli by including the immobilization support pocket and the plastic immobilization support as taught by Wedge Jr. in order to have provided an improved glove body that would add the benefits of providing a means for inserting and removing the immobilization support (see [Col 6 ln 33-45]) and a means for maintaining a user’s hand in a desired position (see [Col 4 ln 49-67]).
In regards to the remaining limitation of the electrical stimulation is transmitted to the corresponding upper portions of second joints according to the joint lamina and the plastic immobilization supports. As discussed above, Osborne discloses providing electrical stimulation to the upper parts of the second joints, thus as now combined, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. to include the joint compression and immobilization lamina of Ferraioli, and the plastic immobilization support of Wedge Jr. discloses electrical stimulation is transmitted to the corresponding upper portions of second joints according to the joint lamina and the plastic immobilization supports.
In regards to claim 18, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above. 
Osborne further discloses further comprising: wherein a textile electrode (14) of said plurality of textile electrodes (the plurality of 14) is comprised of conductive yarns (see [0019] in reference to 12 being preferred as braided copper alloy wire; 12 being a connection of and pivotal to the function of 14 is considered to be a part of 14 in at least the connection between 12 and 14, thus 14 is considered to be at least partly formed of braided copper alloy wire; yarn is defined by the Merriam Webster dictionary as “a continuous often plied strand composed of either natural or man-made fibers or filaments” (see https://www.merriam-webster.com/dictionary/yarn) therefore a braided copper alloy wire is considered to be a conductive yarn).
Osborne as now modified by Skahan does not disclose a knitted polyester fabric. 
However, Skahan further teaches a knitted polyester fabric (see [0061] in reference to using conductive fabric knitted or woven from materials including but not limited to, …nylon, or polyester) for the purpose of providing a conductive material layer (See [0061]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nylon knitted fabric as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. by forming the knitted fabric from polyester fabric as further taught by Skahan for the purpose of providing a conductive material layer (See [0061]).
In regards to claim 20, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above. 
Osborne as now modified by Skahan further discloses wherein said control unit (11 of Osborne) is in snap fit engagement (see [0040] and [0052] of Skahan in reference to 12 snapping into 14) with said glove body (body of 10 of Osborne; thus, as now combined, Osborne as now modified by Skahan includes the snap fit removable engagement as taught by Skahan).
In regards to claim 21, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above. 
Osborne further discloses a signal transmission line insulation (plastic sheath; see [0019]) located around said signal transmission line (12; see [0019] in reference to 12 being sheathed by plastic, thus the plastic is located around 12).
In regards to claim 26, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose a wristlet connected to said glove body so as to prevent ulnar deviation and enable wrist stabilization. 
However, Wedge Jr. further teaches a wristlet (48; see figure 5) connected to said glove body (body of 42; see figure 5) so as to prevent ulnar deviation (48 is construed to prevent ulnar deviation due to Applicant’s specification and claim stating a prevention of ulnar deviation is caused by a wristlet starting by the user’s little finger and wrapping around the user’s wrist, therefore since 48 starts by the user’s little finger (see figure 5) and wraps around the user’s wrist (see [Col 6 ln 50-65]) it is construed to meet the claimed limitations) and enable wrist stabilization (see [Col 6 ln 50-65]) for the purpose of securing the user’s wrist in the desired position (see [Col 7 ln 1-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove body as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. and to have wristlet attached to the glove body as further taught by Wedge Jr. in order to have provided an improved glove body that would add the benefit of securing the user’s wrist in the desired position (see [Col 7 ln 1-5]).
In regards to claim 27, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose a wristlet fixation apparatus on said wristlet. 
However, Wedge Jr. further teaches a wristlet fixation apparatus (50a and 50b; see [Col 7 ln 1-5]; see figure 5) on said wristlet (48; see [Col 6 ln 65-Col 7 ln 5]; see figure 5 for the purpose of securing the user’s wrist in the desired position (see [Col 7 ln 1-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristlet as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. by including the wristlet fixation apparatus as further taught by Wedge Jr. in order to have provided an improved therapy glove that would add the benefit of adding a method for securing the wristlet around a user’s wrist adding thereby ensuring the wristlet would be in the desired position and therefore the user’s wrist would be in the desired position as well (see [Col 6 ln 65-Col 7 ln 5]) especially when electrotherapy is applied to the user’s wrist which may cause unwanted contraction and movement.
Claim(s) 19, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293) as applied to claims 17-18, 20-21, and 26-27 above, and further in view of Kang et al. (US 2010/0199901 A1) (hereinafter Kang).
In regards to claim 19, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne further discloses wherein said signal transmission line (12) is comprised of conductive yarn (see [0019] in reference to 12 being preferred as braided copper alloy wire; 12 being a connection of and pivotal to the function of 14 is considered to be a part of 14 in at least the connection between 12 and 14, thus 14 is considered to be at least partly formed of braided copper alloy wire; yarn is defined by the Merriam Webster dictionary as “a continuous often plied strand composed of either natural or man-made fibers or filaments” (see https://www.merriam-webster.com/dictionary/yarn) therefore a braided copper alloy wire is considered to be a conductive yarn).
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose wherein said glove body is comprised of embroidery on a polyester textile surface, and wherein said signal transmission line is compatible with said embroidery on said polyester textile fabric. 
However, Skahan further teaches the textile surface is a polyester textile surface (see [0061] in reference to using conductive fabric knitted or woven from materials including but not limited to, …nylon, or polyester) for the purpose of providing a conductive material layer (See [0061]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nylon knitted fabric as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. by forming the knitted fabric from polyester fabric as further taught by Skahan for the purpose of providing a conductive material layer (See [0061]).
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr still does not disclose the use of embroidery on said polyester textile surface, and wherein said signal transmission line is compatible with said embroidery on said polyester textile fabric.
However, Kang teaches an analogous textile system (see [0002]) comprising an analogous signal transmission line (electrical circuit; see [0006]; see figures 5 and 6) which uses polyester textile fabrics (see [0012]; see [0037]) further comprising the use of embroidery on said polyester textile surface (see [0031-0038]); and wherein said signal transmission line (electrical circuit) is compatible with said embroidery on said polyester textile fabric (the fact that embroidery is used utilizing textile fabrics and signal transmission lines is considered that they are compatible with one another; further see [0038] in reference to copper being used as a metal filament, copper braid being contemplated for use by Osborne; thus the copper braid as disclosed by Osborne is considered compatible with the polyester textile as taught by Skahan) for the purpose of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal transmission line as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr and to have embroidered it on the polyester textile surface as taught by Kang in order to have provided an improved signal transmission line that would add the benefits of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
In regards to claim 34, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose wherein said signal transmission line is comprised of silver- covered conductive yarn material.
However, Kang teaches an analogous signal transmission line (electrical circuit; see [0006]; see figures 5 and 6) wherein said signal transmission line (electrical circuit) is comprised of silver-covered conductive yarn material (see [0037] and [0038] in reference to utilizing a nylon fiber yarn and silver filaments; see also [0031-0032] in reference to the metal filaments being plied to appear on the surface of the metal composite embroidery yarn, thus silver covering a portion if not all of the nylon fiber yarn) for the purpose of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the signal transmission line as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. by forming it from silver-covered conductive yarn material as taught by Kang in order to have provided an improved signal transmission line composition that would add the benefit of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
In regards to claim 35, Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Kang discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Kang does not disclose wherein said signal transmission line is embroidered on said glove body. 
However, Kang further teaches wherein said signal transmission line (electrical circuit) is embroidered (see [0031] in reference to the metal composite embroidery yarn, thus the electrical circuit is considered to be embroidered) on said glove body (textile fabric; see [0043]) for the purpose of allowing the product using thereof to have great strength and durability, and it is also preferable for the products that require ohmic contacts (such as electrodes) (see [0036]).
Therefore it would have been obvious to one of ordinary skill in the art to have modified the signal transmission line as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. and Kang, by embroidering it on the glove body as further taught by Kang in order to have provided an improved signal transmission line that would add the benefit of allowing the product using thereof to have great strength and durability, and it is also preferable for the products that require ohmic contacts (such as electrodes) (see [0036]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293) as applied to claims 17-18, 20-21, and 26-27 above, and further in view of Zanakis et al. (US 5,433,735) (hereinafter Zanakis).
In regards to claim 22, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose wherein said signal transmission line insulation is comprised of thermoplastic membrane material. 
However, Zanakis teaches an analogous signal transmission line (27; see [Col 8 ln 27-32]; see figure 1) and an analogous signal transmission line insulation (27s; see [Col 8 ln 26-40]; see figure 6) wherein said signal transmission line insulation (27s) is comprised of thermoplastic material (see [Col 8 ln 35-41]) for the purpose of providing an insulation which is medically sterile and inert (see [Col 8 ln 27-35]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal transmission line insulation as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. by forming it from thermoplastic as taught by Zanakis in order to have provided an insulation which is medically sterile and inert (see [Col 8 ln 27-35]).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293) as applied to claims 17-18, 20-21, and 26-27 above, and further in view of Dray (US 5,921,949).
In regards to claim 28, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose wherein said joint compression and immobilization lamina is comprised of thermoplastic polyurethane membrane material. However, Ferraioli does contemplate the use of a material provides sufficient strength and flexibility such as polystyrene plastic, rubber, latex, stretch fabric (see [Col 4 ln 55-64]).
However, Dray teaches an analogous joint compression lamina (34; see [Col 5 ln 20-35]; see figure 4) wherein said joint compression and immobilization lamina (34) is comprised of thermoplastic polyurethane membrane material (see [Col 6 ln 51-67] in reference to polyurethane being contemplated as a material to provide compression).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the joint compression and immobilization lamina as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. and Ferraioli by forming it from polyurethane as taught by Dray in order to have provided an improved joint compression lamina which provides the benefit of having high elasticity, toughness, abrasion resistance, flexibility and resistance to oils and greases (as evidenced by https://www.townsendchem.com.au/what-is-tpu/).
Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293) as applied to claims 17-18, 20-21, and 26-27 above, and further in view of Stefano et al. (US 2008/0195176 A1) (hereinafter Stefano).
In regards to claim 29, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne further discloses said plurality of textile electrodes (plurality of 14) is lower textile electrodes (see [0015] in reference to 11 being on a user’s palm; thus the plurality of 14 is considered to be lower textile electrodes) on an inner portion of said glove body (body of 10; see [0015] in reference to the interior of 10 or the inner portion of 10).  
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose said plurality of textile electrodes is comprised of upper textile electrodes on an upper portion of said glove body. 
However, Stefano teaches an analogous therapy glove (100; see [0025]; see figure 1) comprising an analogous control unit (120; see [0025]; see figure 1), signal transmission line (130; see [0025]; see figure 1), and electrodes (140; see [0025]; see figure 1) further wherein the plurality of electrodes (see figure 1 that there are a plurality of electrodes) is comprised of upper textile electrodes (140a and 140c; see [0027]; see figure 3 that there are 4 electrodes per finger, 2 on the upper portion) on an upper portion of said glove body (body of 100) for the purpose of creating a loop in which the electrical current can be applied through a user’s finger/joint and back to the control unit (see [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. and to have added upper electrodes corresponding to the inner electrodes as taught by Stefano in order to have provided an improved set of electrodes that would add the benefit of creating a loop in which the electrical current can be applied through a user’s finger/joint and back to the control unit (see [0026]) therefore applying the electrical stimulation through the user’s finger and increasing the therapeutic benefits of the therapy glove.
In regards to claim 30, Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Stefano discloses the invention as discussed above.
Osborne as now modified by Stefano further discloses wherein said upper textile electrodes (140a and 140c of Stefano) are positioned on said glove body (body of 10 of Osborne), corresponding to first joints of the finger joints (see Osborne figure 4 that the plurality of 14 (or the lower electrodes) comprises a 14 positioned on the user’s first (distal joint); thus Osborne as now combined with Stefano to include corresponding upper electrodes (see discussion above for teaching) with the lower electrodes, would therefore have upper electrodes positioned corresponding to a user’s first joints). 
In regards to claim 31, Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Stefano discloses the invention as discussed above.
Osborne further discloses wherein said lower textile electrodes (14) are positioned on said glove body (body of 10) corresponding to the second joints of the finger joints (see figure 4 that 14 are positioned on a user’s medial or second joints).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2) and Wedge Jr. (US 5,807,293) as applied to claims 17-18, 20-21, and 26-27 above, and further in view of Hoffman (US 2007/0118965 A1).
In regards to claim 32, Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. discloses the invention as discussed above.
Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. does not disclose wherein said plurality of textile electrodes is comprised of silver-covered polyamide conductive yarn material.
However, Hoffman teaches an analogous therapy garment (10; see [0016]; see figure 3a-3c) for treatment of rheumatoid arthritis (see [0005]) comprising an analogous textile electrode (electrically conductive surface; see [0021]) wherein said textile electrode (electrically conductive surface) is comprised of silver-covered polyamide conductive yarn material (see [0021]; Nylon is a known polyamide, thus silver plated nylon is a silver-covered polyamide conductive yarn material). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the textile electrode as disclosed by Osborne as now modified by Skahan, Ferraioli, and Wedge Jr. and to have formed the plurality textile electrodes from silver plated nylon as taught by Hoffman in order to have provided an improved plurality textile electrodes that would add the benefit of providing the same electrically conductive surface which applies electrotherapy to a user’s limb as well as providing an anti-microbial factor to the device since silver is a known antimicrobial metal.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan), Ferraioli (US 6,932,782 B2), Wedge Jr. (US 5,807,293), and Hoffman (US 2007/0118965 A1) as applied to claims 32 above, and further in view of Kang et al. (US 2010/0199901 A1) (hereinafter Kang).
In regards to claim 33, Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Hoffman discloses the invention as discussed above. 
Osborne as now modified by Skahan, Ferraioli, Wedge Jr., and Hoffman does not disclose wherein said plurality of textile electrodes is embroidered on said glove body. 
However, Kang teaches an analogous textile system (see [0002]) comprising an analogous textile electrodes (electrical circuit; see [0006]; see figures 5 and 6; electrode is defined as “a conductor used to establish electrical contact with a nonmetallic part of a circuit” (see https://www.merriam-webster.com/dictionary/electrode) thus, the electric circuit as seen in figures 5 and 6 establish electrical contact with the substrate material and is considered to be an electrode; further the electrical circuit is on a textile (see [0043]) and therefore is considered to be a textile electrode) and an analogous body (substrate material; see [0043]; see figure 5 and 6) wherein said textile electrode is embroidered (see [0031] in reference to the metal composite embroidery yarn, thus the electrical circuit is considered to be embroidered) on said glove body (textile fabric; see [0043]) for the purpose of allowing the product using thereof to have great strength and durability, and it is also preferable for the products that require ohmic contacts (such as electrodes) (see [0036]).
Therefore it would have been obvious to one of ordinary skill in the art to have modified the plurality of textile electrodes as disclosed by Osborne as now modified by Skahan, Ferraioli, Wedge Jr. and Hoffman, by embroidering them on the glove body as taught by Kang in order to have provided an improved textile electrode that would add the benefit of allowing the product using thereof to have great strength and durability, and it is also preferable for the products that require ohmic contacts (such as electrodes) (see [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786